DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 2, 5, and 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose each and every element claimed in the manner claimed. The prior art fails to disclose a method comprising individually engaging first and second snap-button connectors of a physiological data acquirer with mating snap-button connectors of electrodes, acquiring physiological data, disconnecting the first and second snap-button connectors, connecting the same first and second snap-button connectors of the physiological data acquirer to corresponding mating connectors of an external device, and extracting acquired physiological data from the physiological data acquirer to the external device through the first and second snap-button connectors, in combination with the rest of the claimed limitations set forth in independent claim 1. Furthermore, the prior art fails to disclose a physiological data acquirer including an electronic circuit having an analog switch operable to selectively switch a connection from first and second connectors to different components of the electronic circuit, to selectively switch between a data acquisition mode and a data extraction mode, wherein “in the data acquisition mode, the physiological data acquirer is configured to acquire physiological data from a mammal via the electrodes and the first and second connectors, when the first and second connectors are engaged with snap-button connectors of the electrodes and the electrodes are in contact with a body of the mammal; and in the data extraction mode, the physiological data acquirer is configured to allow the physiological data to be extracted by an external device, when the first and second connectors are engaged with snap-button connectors of the external device” in combination with the rest of the claimed limitations set forth in independent claim 25. Further, it is in the opinion of the examiner that the art of record neither 
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on September 28, 2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on October 30, 2020. Therefore, it is concluded by the examiner that claims 1, 2, 5, and 25-44 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792